Citation Nr: 1535339	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  10-42 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder.

2. Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1970 to September 1970, from February 1973 to February 1976, and from November 1990 to January 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In May 2013, the Board remanded this issue for further evidentiary development.  The requested development was completed, and the case was returned to the Board.  In June 2014, the case was again remanded, in part, for inadequacy of compliance with remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The requested development has been completed, and the case has been returned to the Board for further appellate action.

By way of history, the May 2013 Board decision adjudicated the issue of increased rating for the Veteran's service-connected knee disabilities.  At that time, the Board identified the issue of entitlement to a total disability rating based on individual unemployability (TDIU) as reasonably raised by the record.  Accordingly, the issue remains before the Board.


FINDINGS OF FACT

1.  The Veteran does not have a current posttraumatic stress disorder (PTSD) disability. 

2.  The Veteran has a schizotypal personality disorder without another superimposed psychiatric disability.  Schizotypal personality disorder is not a compensable disability as it is not a disease or injury within the meaning of applicable legislation.

3.  Service-connected disabilities do not preclude the Veteran from obtaining and following substantially gainful employment.  Factors warranting a referral for TDIU on an extraschedular basis are not present.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2014).

2.  Schizotypal personality disorder is not a disease or injury entitled to compensation.  38 C.F.R. §§ 3.303(c), 4.127 (2014).

3.  The criteria for entitlement to a TDIU have not been met.  38 C.F.R. §§ 3.340, 4.16(a)(b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letters sent to the Veteran in December 2008 and April 2009 with respect to an acquired psychiatric disorder.  Although a VCAA letter is not of record with respect to entitlement to a TDIU, the Board finds that such error is harmless as the September 2013 Supplemental Statement of the Case notified the Veteran of the requirements for establishing a TDIU.  The claim was last adjudicated in February 2015.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  The Veteran's service treatment records and service personnel records, VA treatment records and examination reports, a private medical opinion, and lay statements have been associated with the record.  In addition, VA made reasonable attempts to obtain identified private treatment records.  Although a letter notifying the Veteran that private medical records had not been received is not of record, the Veteran later stated that he did not have treatment by a private provider.

In May 2012 and June 2013, VA afforded the Veteran adequate examinations and obtained medical opinions with respect to his psychiatric disabilities and the functional impact of his knee disabilities on his ability to work.  A February 2015 VA medical opinion was also obtained.  The VA examiners reviewed the evidence of record, considered the Veteran's history and statements, and rendered medical opinions based upon the facts of the case and their knowledge of medical principles.  The February 2015 medical opinion addresses the issues of onset of any acquired psychiatric disorder and secondary service connection related to the Veteran's knee disabilities, as required by the May 2013 and June 2014 Board remands.

In addition, the service treatment records and DD 214's of record reflect the actual period of service beginning August 1970 sufficient for purposes of this decision.  Moreover, the agency of original jurisdiction (AOJ) determined that the Veteran did not have foreign service during his period of service beginning November 1990.  Thus, the Board finds that the AOJ substantially complied with the Board's remand instructions.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall v. West) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Service Connection for an Acquired Psychiatric Disorder

The Veteran claims he is entitled to service connection for an acquired psychiatric disability, to include PTSD and depression.  He claims that his stressor for PTSD was seeing the "smashed" face of a fellow servicemember after he fell from a balcony.  He also claims PTSD and depression are due to his service-connected knee disabilities.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2014).  Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

A Veteran bears the "'evidentiary' burden to establish all elements of his claim, including the nexus requirement."  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  The Board's duty is to assign probative value to all pertinent medical and lay evidence of record based on its credibility and competency, and then weigh the evidence regarding all material elements of a claim.  See 38 U.S.C.A. § 7104(d); Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  A "veteran is given the 'benefit of the doubt' 'regarding any issue material' to the veteran's claim 'when there is an approximate balance of positive and negative evidence.'"  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In making all determinations, the Board must fully consider the lay assertions of record.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana, 24 Vet. App. at 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) in addition to those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD in conformance with established criteria; (2) a link, established by medical evidence, between a veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. §§ 3.304(f).  

A veteran must present "credible supporting evidence" establishing the occurrence of a recognizable stressor during service.  See 38 C.F.R. § 3.304(f).  The evidence necessary to establish this element varies depending on whether the veteran "engaged in combat with the enemy."  West v. Brown, 7 Vet. App. 70, 76 (1994).  If a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  

If a claimed stressor is not related to combat or fear of hostile or military activity, a veteran's lay statements alone are not sufficient to establish the occurrence of the alleged stressor.  Rather, the record must contain corroborative evidence substantiating the veteran's testimony or statements as to the occurrence of the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  In this case, the Veteran does not claim, and the record does not show, that the Veteran's PTSD resulted from combat or a fear of hostile military or terrorist activity.

The Board need not accept a non-combat veteran's lay statements asserting that an event (as opposed to medical symptoms) actually occurred, even though there is no "affirmative documentary evidence provid[ing] otherwise."  Rather, all the evidence of record, including the absence of documentation in the military records, must be weighed in determining whether an event actually occurred.  Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010); compare Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (finding that it was impermissible for the Board to find a veteran's lay statements regarding his medical symptoms not credible merely because there was no "confirmatory medical evidence").  

The record in this case shows that May 2012, June 2013, and February 2015 VA medical opinions each found a diagnosis of PTSD conforming to VA standards was not supported by the Veteran's symptom presentation at the examinations and by his personal history.  Instead, the medical opinions found the Veteran to have a longstanding Axis II disorder of schizotypal personality disorder.

The Veteran submitted a May 2009 report of an August 2008 private psychological evaluation.  The report stated that the Veteran has been in treatment since August 2008 and was last treated in April 2009.  The report further stated that the Veteran continues to experience PTSD symptoms including nightmares about his friends who were in accidents, avoidance of media about the military, hyperirritability, and hyper startle reflex.  The report additionally stated that the Veteran has difficulty with memory and concentration, that his speech is often tangential and that his thought process is difficult to follow.  The private examiner diagnosed chronic and severe PTSD and Depressive Disorder NOS.  The Board notes that a cosigner of the May 2009 report is a licensed doctorate-level psychologist, and thus, qualified to render a PTSD diagnosis.

The medical evidence from the relevant VA medical center did not show any evidence of treatment for, complaints of, or a diagnosis of a psychiatric disorder.  VA treatment records for other health concerns reflect no depressed mood.  See July 2008 VA Depression Screen, August 2009 treatment note.  There are no treatment records from the private psychological provider showing the claimed ongoing treatment and symptoms, despite two requests from the AOJ.  In the June 2013 VA examination, the Veteran indicated that he had not seen the private provider or any other provider for treatment of any mental health concern.   

After a review of the evidence of record, the Board finds that service connection for an acquired psychiatric disorder is not warranted.

With respect to PTSD and Depressive Disorder NOS, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a current diagnosis of either disorder.  VA records do not show evidence of a diagnosis of PTSD or of symptoms of PTSD.  While the private psychologist diagnosed the Veteran with PTSD and Depressive Disorder NOS, the Board finds that the three medical opinions from the two VA examiners are more credible and of greater probative weight than the opinion of the private psychologist.  In that regard, the private examiner's report was one paragraph.  It did not appear that she administered any psychological testing or symptom validity assessment.  In contrast, the VA examiners' reports are very detailed with respect to any exhibited symptoms and stressors, they quote the Veteran's comments often, and they make clear that the Veteran completed psychological testing and symptom validity assessments.

The probative value of the Veteran's lay statements claiming service connection for PTSD is also outweighed by the three VA medical opinions.  In this regard, the VA medical examiners have greater training, knowledge and expertise than does the Veteran in evaluating psychiatric disorders.  

As the preponderance of the evidence is against the existence of the first element of the claim for PTSD and Depressive Disorder NOS, service connection is not warranted.  See 38 C.F.R. § 3.304(f); Cohen, 10 Vet. App. at 139.

With respect to schizotypal personality disorder, the Board notes that personality disorders are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  However, a disability resulting from a mental disorder that is superimposed upon a personality disorder during service may be service connected.  38 C.F.R. § 4.127 (2014); see VAOPGPREC 82-1990.

In this regard, the VA examiners concluded that there was no mental disorder that was superimposed upon a personality disorder, as they found the Veteran presented with only one psychiatric disorder.  The Board finds this evidence highly probative.  Its probative weight is greater than that of the Veteran's lay assertions because the VA medical examiners have greater training, knowledge, and expertise than the Veteran in evaluating psychiatric disorders.

As no current, compensable psychiatric disorder has been found, secondary service connection due to knee disabilities is inapplicable.

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.

Entitlement to a TDIU

Entitlement to a TDIU was raised by the record when the Veteran's claim of increased evaluations of his knee disabilities was before the Board in May 2013.  Accordingly, the Board considers the issue below.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the veteran's education, employment history and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  An extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. §§ 3.321, 4.16(b).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In determining whether a Veteran is entitled to a TDIU, his nonservice-connected disabilities may not be considered.  Van Hoose v. Brown, 4 Vet. App. at 361.  The central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether a Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2014).

In this case, the Veteran is service connected for residuals of a right knee injury with traumatic arthritis, evaluated at 10 percent disabling from January 16, 1991, and at 30 percent disabling from December 18, 2000; residuals of a left knee injury with arthritis evaluated at 20 percent disabling from January 16, 1991, and at 30 percent disabling from December 18, 2000; right knee instability evaluated at 20 percent disabling from November 20, 2009; residuals of an eye infection, evaluated as noncompensable from January 16, 1991; and an enlarged right lymph node, evaluated as noncompensable from January 16, 1991.  The combined evaluation is 30 percent from January 16, 1991, 60 percent from December 18, 2000, and 80 percent from November 20, 2009.  When applying the bilateral factor rules, the combined knee disabilities meet the requirements for a schedular evaluation.  See 38 C.F.R. § 4.26 (2014).

In that regard, the June 2013 VA psychiatric examination shows that the Veteran's last job was at CVS Pharmacy/Kerr Drugs.  He worked there at least 4-5 years, ending in 2001.  His position was Assistant Manager, and he claims he could have been overall store manager, but he did not want that much responsibility.  The examination report further stated that the Veteran quit due to conflicts with his immediate supervisor regarding schedule and pay issues.  The Veteran also reported at that time that his knees were getting bad and being torn up by the concrete on which he had to work.

The June 2013 VA examiner opined that the Veteran's occupational history is characterized by a series of brief job placements.  His transition from these jobs typically involved either the Veteran quitting because of difficulties with management, or because of his being asked to leave for similar reasons.  The examiner opined that regarding occupational functioning, the characteristics associated with his Axis II schizotypal personality disorder have contributed significantly to his chronic difficulty with interpersonal relationships and difficulty with authority figures that have resulted in a long history of brief job placements that have ended due to his quitting or being asked to leave due to conflict with management or interpersonal challenges.   He has had the greatest success, according to the examiner, in jobs requiring less social contact due to his preference for being isolated.  The examiner further opined that the current level of impairment related to his ability to secure and follow substantially gainful occupations is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  A similar opinion was rendered in the February 2015 VA medical opinion report.

The Veteran underwent VA knee disorders examinations in August 2009, September 2010, May 2012 and June 2013.  The May 2012 and June 2013 VA examiners conducted detailed examinations of the knees and opined that the Veteran's knee disabilities has the following impacts: 1) the veteran can walk for about 50 yards at a time before stopping to rest; 2) he can stand for 15-20 minutes at a time; 3) he can climb about 10 steps at a time; 4) he is unable to climb a ladder; and 5) he is unable to kneel or squat.  The examiners opined that the knee disabilities have no impact on sedentary employment.  The August 2009 VA examiner found some limitation to his standing and walking and no problems with activities of daily living.  The September 2010 VA examination noted that traveling would be impacted because mild to longer sitting in a set position may result in pain and painful stiffness.

A September 2005 VA eye examination and a September 2005 general medical examination are of record.  Examination of the eye and lymph node disorders revealed normal examinations.  The Veteran has not contended, and the evidence does not show, that the disorders have increased in severity, and the record does not indicate any increase.  Accordingly, the pre-appeal period examinations are adequate.

Upon consideration of the evidence of record, the Board finds that a TDIU is not warranted.  The preponderance of the evidence is against a finding that the Veteran is unable to secure or follow a substantially gainful occupation.  

The most probative evidence of record shows that the Veteran's service-connected disabilities, while possibly limiting the type of employment that can be accomplished, would not prevent the Veteran from engaging in other forms of employment, such as sedentary work.  The most probative evidence of record also shows that the Veteran's nonservice-connected personality disorder has contributed significantly to the Veteran's occupational difficulties.  However, the examiners found that even this disorder creates only transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  In any event, the impact of the nonservice-connected disorder is not for consideration in a TDIU analysis.  Van Hoose v. Brown, 4 Vet. App. at 361.

The May 2012 and June 2013 VA knee disorders opinions are based on detailed evaluations of the Veteran's conditions.  The Board finds that the specific, reasoned opinions of the medical examiners are more credible and of greater probative weight than the lay assertions of the Veteran that his service connected disabilities render him unemployable, because the medical examiners have greater training, knowledge, and expertise than the Veteran in evaluating the severity of the relevant disabilities and their impact on employment.

Accordingly, the preponderance of the evidence is against a finding that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service connected disabilities.  For this reason, referral for extra-schedular consideration is not warranted.  See 38 C.F.R. § 4.16(b) (2014).

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.

Entitlement to a TDIU is denied.





____________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


